Citation Nr: 0630094	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-18 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
frostbite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel






INTRODUCTION

The veteran served on active duty from March 1944 to January 
1946.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a September 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Montgomery, Alabama.

As set out below, the Board is granting the veteran's appeal 
to reopen his service connection claim, but the underlying 
claim on the merits is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The RO denied the veteran service connection for 
residuals of frostbite in a September 1997 decision on the 
basis the veteran did not have current residuals of 
frostbite.  The veteran did not appeal that decision, and it 
is final.

2.  Medical records dated in 2000 suggest the veteran 
currently has frostbite residuals. 


CONCLUSION OF LAW

1.  The September 1997 RO rating decision that denied service 
connection for residuals of frostbite is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 
20.302 (2005).

2.  New and material evidence has been received and the 
veteran's claim for service connection for residuals of 
frostbite is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  Since the Board 
is reopening the veteran's claim, any defect in fulfilling 
these obligations is harmless.  

The veteran's claim for service connection for frostbite 
residuals was previously denied by a September 1997 rating 
decision.  Rating actions are final and binding based on 
evidence on file at the time the veteran is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a) (2005).  An appeal is perfected by filing a notice 
of disagreement and after a statement of the case is issued, 
a substantive appeal within one year of the action being 
appealed or 60 days of the statement of the case, whichever 
is later.  The decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c) (West 2002).  The veteran did not perfect 
an appeal of this rating decision.  Therefore, it is final.  
38 U.S.C.A. § 7105 (West 2002).

In 2002, the RO received the veteran's claim to reopen.  VA 
may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of 
the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2005).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.
 
The evidence received subsequent to April 1967 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The Board finds that new and material evidence has been 
submitted and reopens the veteran's claim for service 
connection.  At the time of the prior denial, the evidence 
established that the veteran was in combat in the European 
Theater during World War II, but a 1997 VA examination found 
the veteran had "[r]ecovered at this time," from exposure 
to frozen feet.  Evidence associated with the file since then 
include June 2000 and September 2000 VA outpatient treatment 
records that suggest the veteran has current disability 
(decreased feeling in the legs, and painful neuropathy) due 
to cold weather injury.  This evidence is material in that it 
raises a possibility of substantiating the veteran's claim.  

Accordingly, the Board finds that evidence received 
subsequent to September 1997 is new and material and serves 
to reopen the claim for service connection for residuals of 
frostbite.  However, the Board cannot, at this point, 
adjudicate the reopened claim, as further assistance to the 
veteran is required to comply with VA's duty to notify and 
assist the veteran in developing his claim.  This is detailed 
in the REMAND below.


ORDER

New and material evidence having been presented, the 
veteran's claim for service connection for residuals of 
frostbite is reopened and, to that extent only, the appeal is 
granted.





REMAND

The veteran contends that he was exposed to extreme cold 
weather during his World War II service.  As a combat veteran 
of the European Theater in World War II (1945), his statement 
is sufficient to establish the fact he asserts.  As such, and 
in light of medical evidence suggesting the presence of 
disability due to cold weather injury, the veteran should be 
examined for VA purposes, and an opinion obtained as to 
whether it is at least as likely as not that current 
disability is linked to cold weather exposure during service.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate arrangements should be 
made to have the veteran examined for the 
purpose of determining whether it is at 
least as likely as not that he has any 
current disability due to exposure to cold 
weather during service.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  

2.  Then, after ensuring that any actions needed 
to ensure VA's duty to assist and notice 
obligations are accomplished and the examination 
report is complete, the veteran's claim should 
be readjudicated.  If such action does not 
resolve the claim, a Supplemental Statement of 
the Case should be issued to the veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
this claim should be returned to this Board for 
further appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


